Smith, J.
delivered the opinion of the Court.
It is the unanimous opinion of the Judges of this Court, that the decision of the Circuit Court, admitting the declarations of the man Allen to be given in evidence, was erroneous, there not being sufficient proof of a conspiracy or connection between him and the prisoner, to justify the giving of his declarations in evidence. The judgment of the Circuit Court is therefore reversed, and a new trial awarded; on which trial, the declarations of Allen are not to be given in evidence, unless a sufficient foundation is laid therefor.